Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
Status of Claims
2.	Claims 1, 3, 5, 7, 9 and 10 are currently under examination wherein claims 1, 3, 5 and 7 have been amended and claims 9 and 10 have been newly added in applicant’s amendment filed on January 26, 2021. Claims 2, 4, 6 and 8 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The first and second melting temperature ranges as claimed in claims 1, 5 and 9 and the melting temperature range as claimed in claim 10 are not supported by the instant specification. The applicant is required to identify the supports to the claimed features in the instant specification.
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The feature of the solder alloy having a first melting temperature range and a second melting temperature range as claimed in claims 1, 5 and 9 and the melting temperature range as claimed in claim 10 render claim 1, 3, 5, 7, 9 and 10 indefinite because it would not be clear to one of ordinary skill in the art why the solder alloys as claimed in claims 1 and 5 have two melting temperature ranges while the solder alloy as claimed in claim 10 having the same or similar composition as those claimed in claims 1 and 5 has only one melting temperature range. Furthermore, it is well-known in the art of solder alloys that each solder alloy can only have one melting temperature range depending entirely on its composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh at al. (US Pub. 2006/0067852 A1).
	With respect to claims 1-8, Suh at al. (‘852 A1) discloses a solder paste composition comprising a solder alloy consisting of  by weight about 42-62% Bi, about 7-28% In 10-70% Bi, about 1% or less at least one doping material including Zr, Cu, Ag and Ni (e.g. 0.5% or less Zr and Cu respectively) and about 19-42% Sn and having a melting temperature below about 150oC; and a flux (abstract, paragraphs [0001], [0019], [0020], [0036] and [0049]-[0051]). Suh at al. (‘852 A1) does not specify the flux content range as claimed in claim 5. However, it is well known in the art of solder paste. 
The solder alloy elemental content ranges disclosed by Suh at al. (‘852 A1) overlap the claimed ranges respectively. The solder alloy melting temperature range disclosed by Suh at al. (‘852 A1) includes the range as claimed in claim 10. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Suh at al. (‘852 A1) with an expectation of success because Smith at al. (‘109 A1) discloses the same utility over the entire ranges. Suh at al. (‘852 A1) does not specify that the disclosed solder alloy 
Response to Arguments
6.	The applicant’s arguments filed on January 26, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Suh at al. (‘852 A1) does not disclose the first and second melting temperatures as claimed and that including Zr in the solder alloy can increase the liquidus temperature of the solder and enhance the hardness of solder joints formed. In response, see the new grounds of rejection of the claimed first and second melting temperatures above. The Zr content range disclosed by Suh at al. (‘852 A1) does overlap the claimed range. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. Suh at al. (‘852 A1) does not have to teach any features or unexpected results (e.g. increase of hardness) that are not recited in the instant claims as long as the Zr content range disclosed by Suh at al. (‘852 A1) overlaps the claimed range. Furthermore, the motivation to include 
Conclusions
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/26/2021